Order
PER CURIAM.
Clifford Hutchings appeals the Labor and Industrial Relations Commission’s final award denying him compensation from the Second Injury Fund (“Fund”). He contends the Fund is liable for compensation because he has a serious pre-existing diabetic condition that was an obstacle or hindrance to his employment before his work injury, and the combination of his diabetic condition and his work injury renders him permanently and totally disabled. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission’s award.
AFFIRMED. Rule 84.16(b).